Exhibit 10.1 AGREEMENT IN CONSIDERATION OF Betty Sytner advancing funds necessary for our operations, Infinity Oil and Gas Company agrees to reimburse Ms. Sytner for said advances from the proceeds of the Company's public offering up to $20,000.00.In the event advances exceed the sum of $20,000.00, Betty Sytner agrees to that moneys advanced in excess of $20,000.00 will only be repaid from revenues from operations. DATED:September 30, 2012. INFINITY OIL AND GAS COMPANY BY: EILEEN FRIEDMAN Eileen Friedman, Secretary BETTY SYTNER BETTY SYTNER -1-
